DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: Page 2, line 3 refers specifically to claim 1.  Reference to specific claims is no permitted as the claims can be amended, renumbered, or as in this application canceled.  
Appropriate correction is required.


Claim Objections
Claim 26 is objected to because of the following informalities:  in line 4, a comma is needed between “a damper” and “a timing belt”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15, 17-18, 21-23, and 25-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al (2019/0030794).
	Jiang et al disclose a process of and three dimensional product made by additive manufacturing from fluoroelastomer polymer powder in which a layer of material is applied to a substrate, selective attachment is performed, a second layer of material is applied on the first, selective attachment is performed, layering and attachment are repeated until the product is formed, and then the fluoroelastomer polymer product is cured.  See especially paragraphs 0018, 0110, and 0127.  The fluoroelastomer has a Mooney viscosity of preferably 20-70 and a Tg of less than 25ºC (paragraph 0042).  The powder has a particle size of 1-500 µm (paragraph 0156).  The fluoroelastomer can include an additives (paragraphs 0083-104) such as a curative (paragraph 0157).  The temperature in step c) is higher than the temperature in step a) or b) (paragraph 0127).  The product can be a gasket, seal, O-ring or tubing and be in the range of applicants’ claim 25 (paragraph 0130).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 16, 19-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (2019/0030794).
	Jiang is described above.
	As to claim 16, Jiang et al indicate that the powder can be produced by grinding (milling, paragraph 0123).  The temperature at which the grinding take place would have been obvious to one of ordinary skill in the based on the material to prevent agglomeration of the powder.
	As to claim 19, curing of elastomers increases the Shore A hardness.  The specific increase would have been obvious to one of ordinary skill in the art based on the elastomer used.
	As to claim 20, Jiang et al do not specifically state that the process is computer aided, however, one of ordinary skill in the art would know that additive manufacturing is performed with the aid of a computer.
	As to claim 24, the ratio would have been obvious to one of ordinary skill in the art based on the fluoroelastomer and the curative used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Achten et al disclose a process similar to that which is claimed but do not indicate that the material is a powder.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1754